UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7117



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MELVIN ANTONIO BURL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CR-99-176, CA-03-444-02)


Submitted:   October 20, 2003          Decided:     November 20, 2003


Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.


Remanded by unpublished per curiam opinion.


Melvin Antonio Burl, Appellant Pro Se. James Ashford Metcalfe,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Melvin Antonio Burl seeks to appeal the district court’s order

denying his 28 U.S.C. § 2255 (2000) motion as untimely.               Burl’s

§ 2255 motion was received in the district court shortly after the

expiration of the one-year limitations period.            Under Houston v.

Lack, 487 U.S. 266 (1988), and its progeny, a prisoner’s § 2255

motion is considered filed as of the date he delivers it to prison

officials for mailing.       See Burns v. Morton, 134 F.3d 109, 112-13

(3d Cir. 1998).    The record does not reveal when Burl delivered the

motion for mailing to the court.           Accordingly, we remand the case

to the district court for the limited purpose of determining when

Burl delivered his motion to prison officials for mailing.                 The

record, as supplemented, will then be returned to this court for

further consideration.       We dispense with oral argument because the

facts   and   legal    contentions   are    adequately   presented    in   the

materials     before   the   court   and    argument   would   not   aid   the

decisional process.




                                                                     REMANDED




                                      2